August 27, 2020                                                                           Brigitte J. Smith
                                                                                      410.962.7224 (direct)
                                                                           Brigitte.Smith@wilsonelser.com



Hon. Deborah L. Boardman, Magistrate Judge
101 West Lombard Street
Chambers 3C
Baltimore, MD 21201


Re:     Samuel Green v. AMF Bowling Centers, Inc.
        Case No.: 1:19-cv-01410-ELH



Dear Judge Boardman:
          In accordance with this Court’s July 20, 2020 Letter Order, the defendant, AMF Bowling Centers,
Inc. (the “Defendant” or “AMF”) is filing this letter regarding a discovery dispute concerning the fee of the
plaintiff, Samuel Green’s (the “Plaintiff”), expert, Dr. C.J. Abraham, for a deposition in the above-
referenced case. Dr. Abraham is charging a flat fee of $4,500.00 for his two-hour, remote deposition, and
AMF requests that the Court determine a reasonable fee for Dr. Abraham’s deposition, which AMF submits
is $295.00 per hour. See Exhibit 1.

         Dr. Abraham’s fee is not reasonable because he is charging a flat—as opposed to hourly—fee for
all depositions, which may vary in time and skill. Courts in the Fourth Circuit and throughout the country
have held that experts may not charge a flat fee for depositions. Fint v. Brayman Constr. Corp., No. 5:17-
cv-04043, 2019 U.S. Dist. LEXIS 2239, at *5 (S.D. W. Va. Jan. 7, 2019). For instance, the United States
District Court for the Southern District of West Virginia has held that “a flat fee does not comply with the
intent of Rule 26(b)(4)(E)(i), which requires ‘some reasonable relationship between the services rendered
and the remuneration to which an expert is entitled.’” Id. (quoting Anthony v. Abbott Labs., 106 F.R.D.
461, 464 (D.R.I. 1985)). “By its nature, a flat fee runs counter to this principle.” Id. (quoting Mannarino
v. United States, 218 F.R.D. 372, 375 (E.D.N.Y. 2003) and collecting cases); see also Massasoit v. Carter,
227 F.R.D. 264, 267 (M.D.N.C. 2005).

         This Court should find that Dr. Abraham’s fee is not reasonable on the sole basis that it is a flat fee
for a deposition. Even if this Court considers this issue further, Dr. Abraham’s fee of $4,500.00 for a two-
hour, remote deposition that requires no travel—or $2,250.00 per hour—is plainly excessive. Notably, the
Plaintiff has failed to offer any justification for Dr. Abraham’s excessive fee (because none exists). Indeed,
when undersigned counsel inquired regarding Dr. Abraham’s fee, the Plaintiff’s counsel stated merely:
“That is his fee.” Exhibit 2. Significantly, courts have regularly held that similarly (as well as less)
excessive flat fees are not reasonable. See, e.g., Fint, No. 5:17-cv-04043, 2019 U.S. Dist. LEXIS 2239, at
*2, *5 (holding that a $5,000.00 flat fee for a five-hour deposition was unreasonable); Massasoit, 227
                                                       1

1009074v.1
F.R.D. at 267 (holding that $2,000.00 flat fee for deposition at expert’s office was unreasonable).
Therefore, Dr. Abraham’s flat fee of $4,500.00 for a two-hour, remote deposition is unreasonable and must
be reduced.

        Courts consider several factors in determining to what amount an expert’s fee should be reduced.
Specifically, courts consider the following factors:

        (1) the witness's area of expertise, (2) the education and training that is required to provide
        the expert insight that is sought, (3) the prevailing rates for other comparably respected
        available experts, (4) the nature, quality and complexity of the discovery responses
        provided, (5) the cost of living in the particular geographic area, (6) the fee being charged
        by the expert to the party who retained him, (7) fees traditionally charged by the expert on
        related matters, and (8) any other factor likely to be of assistance to the court in balancing
        the interests implicated by Rule 26.

Fint, No. 5:17-cv-04043, 2019 U.S. Dist. LEXIS 2239, at *7.

         With regard to the first three factors, Dr. Abraham holds a Ph.D. and J.D. and is a “P.E. – Licensed
Professional (Safety, CA)” and “P.E. – Licensed Professional Engineer (State of Mississippi.” Exhibit 3.
Dr. Abraham holds numerous certifications and “[o]ver the last 45 years . . . has created warnings and
instructions for many products and protocols applied and used worldwide.” Id. Dr. Abraham appears
similarly qualified to AMF’s engineering expert, Brian L. Mills, who holds a Master’s of Science degree
in Engineering Management from Walden University and a Bachelor’s of Science degree in Mechanical
Engineering from West Virginia University and is a Registered Professional Engineer in the State of
Maryland. Exhibit 4. Mr. Mills also holds several qualifications and has twenty-five years of experience
in the engineering field. Id. In contrast to Dr. Abraham’s flat fee, however, Mr. Mills’s fee for depositions
is a reasonable $295.00 per hour. Exhibit 5. Thus, these three factors weigh heavily in favor of AMF.

         With regard to the fourth factor, liability issues in this case are not particularly complex. The
Plaintiff alleges that he slipped and fell on liquid when he was bowling at the bowling alley operated by
AMF. Thus, this factor also weighs heavily in favor of AMF.

         With regard to the last three factors, Dr. Abraham is based in Great Neck, New York, according to
his CV, Mr. Mills is based in Annapolis, Maryland, and AMF has no knowledge of the amount of the fees
that Dr. Abraham traditionally charges on related matters. See Exhibit 3. Taken together, the above factors
weigh in favor of AMF, and AMF submits that Dr. Abraham’s fee should be reduced to the same as hourly
fee as Mr. Mills: $295.00 per hour.

        Thank you for your attention to this matter.

                                                           Very truly yours,
                                                           /s/ Brigitte J. Smith
                                                           Brigitte J. Smith




                                                      2

1009074v.1
